
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Neugebauer
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to require a two-thirds vote of each House of Congress to
		  increase the statutory limit on the public debt.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Congress shall, by law, establish a
				statutory limit on the public debt. If such a limit is in effect upon the date
				of adoption of this article, that limit shall be the limit for purposes of this
				section.
					2.The statutory limit on the public debt may
				only be increased by the passage of legislation upon the affirmative vote of
				two-thirds of the Members of each House, a quorum being
				present.
					.
		
